11/23/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0589


                                       DA 21-0589


 STATE OF MONTANA,
                                                                         FLED
                                                                         NOV 2 3 2021
             Plaintiff and Appellee,                                   Bowen Greenwood
                                                                     clerk of Supreme Court
                                                                        State of Montana

       v.                                                          ORDER

 MIKEL S. LETHERMAN,

              Defendant and Appellant.


      Representing himself, Mikel S. Letherman has filed a verified Petition for an Out-
of-Time Appeal and includes the first page of the sentencing judgment. Letherman is
currently held in the Yellowstone County Detention Center. We amend the caption to
comport with M. R. App. P. 2(4), and we note that Letherman only served the Deputy
County Attorney and not the Attorney General. M. R. App. P. 10(2).
      As grounds, Letherman indicates that he failed to file the Notice of Appeal because
he was not aware of the rule for filing a timely appeal within sixty days of the written
judgment. He states that he seeks an appeal because he contests the underlying charge.
      The Thirteenth Judicial District Court, Yellowstone County, found Letherman
guilty of felony operation of non-commerical vehicle by person with alcohol concentration
of 0.08 or more, following a January 2021 bench trial. On June 29, 2021, the District Court
sentenced Letherman, who appeared with stand-by counsel, to the Department of
Corrections for twenty-four months. The court's Judgment was filed on July 14, 2021.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justiceN"
       Letherman has a recent felony conviction and indicates that he is presently without
counsel. We conclude that Letherman may be entitled to pursue this appeal and to qualify
for the appointment of counsel to represent him on appeal. Section 46-8-104, MCA.
Accordingly,
       IT IS ORDERED that Letherman's Petition for an Out-of-Time Appeal is
GRANTED.
      IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent Mikel Stetson Letherman in this appeal. The Appellate Defender Division
shall have thirty days from the date of this Order within which either to file a Notice of
Appeal or a Motion to Rescind this Order Appointing Counsel. The Appellate Defender
Division shall immediately order the appropriate transcripts, if they have not been already
ordered.
      The Clerk is directed to provide a copy of this Order to the Appellate Defender
Division; to Scott Twito and Victoria Callender, Yellowstone County Attorney's Office;
to Austin Knudsen, Attorney General, along with a copy of the filed Petition; and to Mikel
Stetson Letherman personal )1.
      DATED this 1 Z-3     day of November, 2021.




                                                               Chief Justice


                                                   ‘94 M 3411 .


                                                                    11.1‹ : 0"edio
                                                                              .

                                                                 Justices